Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Zupkus & Angell, P.C. Alan W. Peryam, LLC The McCourt Mansion 555 East Eighth Avenue Denver, Colorado 80203 Direct Dial: 303-866-0900 Fax: 303.894.0104 September 26, 2007 United States Securities and Exchange Commission treet, North East Washington, D.C. 20549 Attention: Anne Nguyen Parker Re: Geovic Mining Corp. Amendment No. 4 to Registration Statement on Form 10 Filed September 26, 2007 File No. 000-52646 Ladies and Gentlemen: This letter is submitted in connection with filing of Amendment No. 4 to Form 10 in response to the Staffs comment letter dated September 6, 2007. We offer the following information concerning the numbered comments from the Staffs comment letter: Amendments No. 2 and 3 to Registration Statement on Form 10 General 1. Please update the explanatory note included at the top of page 1, as necessary to include a brief summary of the changes made in response to the comments in this letter, with reference to the particular sections of the filing where further details are provided. Response: We have included cross references to Items in Form 10 where material changes have been made in the Amendment No. 4, and identified the subsections in each Item that contains new information made in Amendment 4 in response to the Comment Letter. We did not attempt to cross-reference other immaterial changes. United States Securities and Exchange Commission September 26, 2007 Page 2 Selected Financial Data, page 20 2. We note your response to prior comment 4, including the change to your selected financial data presentation to include columns for years ended December 31, 2003 and 2002. However, the first paragraph below the section heading continues to indicate that this information is not included in your presentation. Please correct the introductory narrative to be consistent with the changes you have made. Response: We have corrected the introductory paragraph. Available Funds and Principal Purposes, page 25 3. We note your response to prior comment 6. Please provide this information in the Form 10. Response: We have revised slightly the text for clarification, and we inserted the referenced information in a revised footnote 1 to the table. We cross-referenced this portion of Item 2 in the Explanatory Note discussed above. Compensation Discussion and Analysis, page 57 4. We note your response to prior comment 11 and reissue the comment in part. Discuss the basis for awarding each of the named executive officers different compensation packages that vary in value and composition. Discuss the consideration that was given, in making compensation determinations, to the company's corporate performance and the named executive officers' individual performance and contributions. Refer to Item 402(b) of Regulation S . K. and Release 8732A, Section 11,B.I. Response: We significantly revised this disclosure in a manner intended to meet the spirit and suggestions of the referenced sections of Release 8732A, and noted that no consideration was given by the Company to corporate performance and the named executives individual performance in setting 2006 compensation. We cross-referenced this portion of Item 6 in the Explanatory Note discussed above. United States Securities and Exchange Commission September 26, 2007 Page 3 Compensation Program Objectives, page 59 5. We note your response to prior comment 12 in which you indicate that the company does not intend to benchmark the compensation of its named executive officers against the compensation paid by other similarly situated companies. However, the revised disclosure, including the phrase "in a range consistent" and the statement that "the Geovic Mining CEO may recommend to the Compensation Committee compensation ranges for [y]our executives, and that such recommendation may consider many factors including brief comparisons to executive compensation paid by other similarly situated TSXV traded public mining and mineral exploration companies," suggest that the company's compensation determinations may be formulated through a benchmarking process. Please revise your disclosure in accordance with your response, or disclose, as requested by prior comment 12, the elements of the compensation that will be benchmarked. Response: We modified the disclosure slightly to clarify the limited consideration that the CEO may give to compensation paid by other issuers. We believe the revised disclosure is consistent with Item 402(b)(2)(xiv) of Regulation S-K. We cross-referenced this portion of Item 6 in the Explanatory Note discussed above. Certain United States Federal Income Consequences of the Ownership and Disposition of Geovic Mining shares for Persons Other Than U.S. Persons, page 89 6. We note the statement, "U.S. Holders should consult their independent tax advisors if they have any tax questions in regard to their Geovic mining shares." Please note that investors are not obligated to seek advice in connection with the offering.
